 

Exhibit 10.143

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO UNSECURED PROMISSORY NOTE

 

This Amendment No. 1 to Unsecured Promissory Note (the "Amendment") is made as
of this 21st day of July, 2016, by and between TWINLAB CONSOLIDATED HOLDINGS,
INC., a Nevada corporation ("Maker"), and JL-UTAH SUB, LLC, an Alaska limited
liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Unsecured
Promissory Note in the principal amount of Five Hundred Thousand Dollars
($500,000) dated April 5, 2016 (the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.            Section 1.04 of the Note is hereby restated in its entirety to
read as follows:

 

If and upon terms and conditions approved by Maker’s Board of Directors and
execution of definitive documents mutually agreed upon by the parties, Holder
shall have the right to convert the then outstanding principal and accrued
interest due to Holder under this Note into the common stock, par value $0.001
per share, of Twinlab Consolidated Holdings, Inc. (“TCHI Common Stock”);
provided, however, that upon such a conversion the “Warrant” (as defined below)
shall be cancelled. In addition, if Maker’s Board of Directors, or any subset
thereof authorized to do so, approves the conversion of the outstanding
principal and accrued interest of any one or more of the Golisano Holdings
Notes, the Great Harbor Notes, or the Little Harbor Note, each as defined below,
into TCHI Common Stock pursuant to the terms of any such Note, then (a) Maker
shall promptly notify Holder of the terms and conditions of the conversion so
approved by Maker’s Board (which notice shall be delivered by electronic mail to
Jonathan Rubini at jrubini@jlproperties.com, with a copy to Joshua D. Hodes,
Esq. at joshh@lbblawyers.com), and (b) Holder shall thereafter have the right,
but not the obligation, to convert the then outstanding principal and accrued
interest due to Holder under this Note into TCHI Common Stock on the same terms
and conditions as approved by Maker’s Board as set forth in the conversion
notice delivered by Maker, provided that no later than five (5) business days
after receipt of such notice Holder notifies Maker of its intent to so convert
(which notice shall be delivered by electronic mail to Maker’s Chief Legal
Officer at rneuwirth@twinlab.com, with a copy to Maker’s Audit Committee
Chairman at mark.bugge@vaegr.com); it being agreed that if Holder does not
provide notice of its intent to so convert within five (5) business days of
receipt of Maker’s notice, then Holder shall be deemed to have permanently
waived such right with the respect to such noticed conversion.

 

Amendment No. 1 to Unsecured Promissory Note (JL-US)

 

   

 

 

2.            Section 2.01(c) of the Note is hereby restated in its entirely to
read as follows:

 

(c)          The occurrence of (x)(i) a default or an event of default with
respect to any indebtedness of Maker for borrowed money that accrues interest,
including, but not limited to Midcap Funding X Trust, Penta Mezzanine SBIC Fund
I, L.P., JL-Mezz Utah, LLC, JL Properties, Inc., Holder, Golisano Holdings LLC
(“Golisano Holdings”), Great Harbor Capital, LLC ("Great Harbor"), and Little
Harbor, LLC (“Little Harbor”) and (ii) such indebtedness is accelerated by the
creditor or (y) for the non-payment of indebtedness of Maker for borrowed money
at its scheduled final maturity (including any extension or refinancings
thereof);

 

3.            Section 3.11 of the Note is hereby restated in its entirely to
read as follows:

 

3.11         Pari Passu Notes. Maker and Holder acknowledge and agree that the
payment of all or any portion of the outstanding principal amount of this Note
and all interest hereon shall be pari passu in right of payment and in all other
respects to that (a) certain Unsecured Promissory Note, dated as of January 28,
2016, as amended by Amendment No. 1 dated as of March 21, 2016 and Amendment No.
2 dated April 5, 2016 (the "First Golisano Holdings Note"), in the original
principal amount of $2,500,000 issued by Maker to Golisano Holdings, that
certain Unsecured Promissory Note, dated as of March 21, 2016, as amended by
Amendment No. 1 dated as of April 5, 2016 in the original principal amount of
$7,000,000 issued by Maker to Golisano Holdings (the "Second Golisano Holdings
Note") and that certain Unsecured Delayed Draw Promissory Note dated July 21,
2016 (the “Third Golisano Holdings Note” and together with this Note and the
First Holder Note, the "Golisano Holdings Notes") in the original principal
amount of $4,769,996 (or such lesser amount as is drawn pursuant to the terms
thereof) issued by Maker to Golisano Holdings, (b) that certain Unsecured
Promissory Note, dated as of January 28, 2016 as amended by Amendment No. 1
dated as of March 21, 2016 and Amendment No. 2 dated as of April 5, 2016 (the
"First Great Harbor Note"), in the original principal amount of $2,500,000
issued by Maker to Great Harbor and, that certain Unsecured Promissory Note,
dated as of March 21, 2016, as amended by Amendment No. 1 dated as of April 5,
2016 in the original principal amount of $7,000,000 issued by Maker to Great
Harbor (the "Second Great Harbor Note" and together with the First Great Harbor
Note, the “Great Harbor Notes”) and (c) that certain Unsecured Delayed Draw
Promissory Note dated July 21, 2016 (the "Little Harbor Note") in the original
principal amount of $4,769,996 (or such lesser amount as is drawn pursuant to
the terms thereof) issued by Maker to Little Harbor. Maker and Holder
acknowledge and agree that all payments of principal and interest on the Holder
Note, the Golisano Holdings Notes, the Great Harbor Notes, and the Little Harbor
Note (collectively, the "Investor Notes") shall all be made pro rata with
respect to each such Investor Note based on the unpaid principal balance under
all Investor Notes. If Holder receives any payment or other amount with respect
to this Note in excess of that which it is entitled to under this Section 3.11,
it shall, and shall be deemed to, hold such excess amount in trust for the
benefit of Golisano Holdings, Great Harbor and Little Harbor to the extent each
is entitled thereto and shall pay such excess amount over to Golisano Holdings,
Great Harbor and/or Little Harbor, as applicable, as promptly as practicable.
Maker and Holder hereby agree that Golisano Holdings, Great Harbor and Little
Harbor are each an express third party beneficiary of this Section 3.11 and it
shall not be amended or modified without the express written consent of Golisano
Holdings Great Harbor and Little Harbor.

 

 2 

 

 

4.          Except as expressly amended hereby, all terms and conditions of the
Note shall remain in full force and effect.

 

5.          Upon the effectiveness of this Amendment, each reference in the Note
to "the Note," "this Note," "hereunder," "hereof," "herein," or words of similar
import shall mean and be a reference to the Note, as amended by this Amendment.

 

6.          This Amendment constitutes the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior negotiations, understandings, and agreements between such
parties with respect to the subject matter hereof. To the extent of any conflict
between the terms and conditions of this Amendment and the Note, the terms and
conditions of this Amendment shall govern.

 

7.          This Amendment may be executed in one or more counterparts,
including by means of facsimile and/or portable document format, each of which
shall be an original and all of which shall together constitute one and the same
document.

 

[SIGNATURE PAGE FOLLOWS]

 

 3 

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.         By: /s/ Naomi Whittel    
Name:  Naomi Whittel     Title:    Chief Executive Officer       JL-UTAH SUB,
LLC         By: /s/ Jonathan B. Rubini     Jonathan B. Rubini    
Title:  Managing Member

 

The undersigned hereby consent to this Amendment No. 1 to Unsecured Promissory
Note.

 

  GREAT HARBOR CAPITAL, LLC       /s/ Mark J. Bugge   Mark J. Bugge   Title:
Secretary       GOLISANO HOLDINGS LLC       /s/ B. Thomas Golisano   B. Thomas
Golisano   Title: Member

 

Amendment No. 1 to Unsecured Promissory Note (JL-US)

 

   

